Memorandum:
On appeal from a judgment convicting him upon a jury verdict of, inter alia, predatory sexual assault against a child (Penal Law § 130.96), defendant contends that County Court erred in failing to grant his request to proceed *954pro se. We reject that contention. A defendant has the right to self-representation (see NY Const, art I, § 6; CPL 210.15 [5]), and he or she may invoke that right “provided [that]: (1) the request is unequivocal and timely asserted[;] (2) there has been a knowing and intelligent waiver of the right to counsel[;] and (3) the defendant has not engaged in conduct [that] would prevent the fair and orderly exposition of the issues” (People v McIntyre, 36 NY2d 10, 17 [1974]; see People v Tabor, 48 AD3d 1096 [2008]). Although defendant’s request to proceed pro se was timely, inasmuch as it was made “prior to the prosecution’s opening statement” (McIntyre, 36 NY2d at 18), the request was not unequivocal because it was made after defendant’s request for new counsel was denied (see People v Caswell, 56 AD3d 1300, 1301-1302 [2008], Iv denied 11 NY3d 923 [2009], reconsideration denied 12 NY3d 781 [2009], cert denied 556 US —, 129 S Ct 2775 [2009]; People v McClam, 297 AD2d 514 [2002], Iv denied 99 NY2d 537 [2002]).
We reject defendant’s further contention that the court erred in failing sua sponte to order a competency hearing (see People v Tortorici, 92 NY2d 757, 765-766 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878, 879-880 [1995]; People v Garrasi, 302 AD2d 981, 982-983 [2003], Iv denied 100 NY2d 538 [2003]). The court “had the opportunity to interact with and observe defendant . . . , [and thus] the court had adequate opportunity to properly assess defendant’s competency” (People v Bolarinwa, 258 AD2d 827, 831 [1999], Iv denied 93 NY2d 1014 [1999]; see Garrasi, 302 AD2d at 982-983). “Moreover, [we] note[ ] that defense counsel did not request a hearing and, as it has been observed, [defense] counsel was in the best position to assess defendant’s capacity and request an examination” pursuant to CPL 730.30 (People v Ferrer, 16 AD3d 913, 914 [2005], Iv denied 5 NY3d 788 [2005]; see People v Gelikkaya, 84 NY2d 456, 460 [1994]). Present — Smith, J.P., Centra, Carni, Sconiers and Gorski, JJ.